CONERY, J.,
concurs and assigns reasons.
LI concur with the majority on the record as it is presently constituted.. For the reasons set forth in the opinion, I agree that the defendant has not met his burden of proving a legally acceptable reason for his client’s absence at trial and therefore the defendant’s deposition should not have been admitted. The issue of credibility is crucial in this case and it is necessary, absent exceptional circumstances, that the defendant be present for in person testimony and for the defendant’s cross examination in the presence of the jury. A key issue in the case was the location of plaintiffs vehicle when defendant pulled out of the parking lot onto Johnston Street. The plaintiff had the right to cross examine the defendant on this and other key issues in the presence of the jury so that the jury could properly perform its duty to weigh witness credibility and find the facts. Voluntary absence on the part of the defendant, especially in a jury case, should not be excused absent special and exceptional circumstances not proven by the defendant on the record of this case.